Exhibit 10.4
WAIVER AGREEMENT
This WAIVER AGREEMENT (“Agreement”) dated as of May 7, 2010, but effective as of
March 31, 2010 (the “Effective Date”) is among Willbros United States Holdings,
Inc., a Delaware corporation (the “Borrower”), the guarantors party hereto (the
“Guarantors”), the undersigned Lenders (as defined below), and Crédit Agricole
Corporate and Investment Bank (formerly known as Calyon New York Branch), as
administrative agent for the Lenders (the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, reference is made to the Credit Agreement dated as of November 20, 2007
among the Borrower, the Guarantors, the lenders party thereto from time to time
(the “Lenders”), and the Administrative Agent (as amended on or before the date
hereof, the “Credit Agreement”; the defined terms of which are used herein
unless otherwise defined herein).
WHEREAS, the Borrower, the Majority Lenders and the Administrative Agent wish
to, subject to the terms and conditions of this Agreement, provide for a waiver
of certain requirements under the Credit Agreement.
AGREEMENTS
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
Section 1. Waiver. The Borrower hereby acknowledges the existence of a Default
as a result of the Borrower’s failure to comply with Section 6.17 of the Credit
Agreement for the fiscal quarter ended March 31, 2010 (such Default shall be
referred to herein as the “Existing Default”). The Majority Lenders hereby
agree, subject to the terms of this Agreement and satisfaction of the conditions
precedent set forth below, (a) to waive the Existing Default and (b) that the
Existing Default shall not constitute a Default or Event of Default under the
Credit Agreement or the other Loan Documents. The foregoing waiver by the
Majority Lenders is limited to the Existing Default and shall not be construed
to be a waiver of the Borrower’s noncompliance with any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or in any
of the other Loan Documents or as a waiver of any other present or future
Default or Event of Default. The Lenders reserve the right to exercise any
rights and remedies available to them in connection with any other present or
future defaults with respect to the Credit Agreement or any other provision of
any Loan Document.
Section 2. Effectiveness. This Agreement and the waiver set forth in Section 1
above shall be effective as of the Effective Date, but only upon the
satisfaction of the following conditions precedent:
(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Majority Lenders.

 

 



--------------------------------------------------------------------------------



 



(b) No Default, other than the Existing Default, shall have occurred and be
continuing as of the Effective Date.
(c) The representations and warranties in this Agreement shall be true and
correct in all material respects.
Section 3. Representations and Warranties. Each Loan Party represents and
warrants that (a) except for the representations and warranties which are made
only as of a prior date, the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents are true and correct in all
respects as of the Effective Date as if made on and as of such date; (b) the
execution, delivery and performance of this Agreement are within the power and
authority of each Loan Party and have been duly authorized by appropriate action
and proceedings; (c) this Agreement constitutes a legal, valid, and binding
obligation of each Loan Party enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (d) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (e) other than the Existing
Default, no Default or Event of Default has occurred and is continuing.
Section 4. Reaffirmation of Guaranty and Liens.
(a) Each Guarantor (i) has consented and agreed to the Credit Agreement, as
amended hereby, (ii) has reviewed this Agreement, (iii) waives any defense
arising by reason of any disability, lack of organizational authority or power,
or other defense of the Borrower or any other guarantor of the Obligations, and
(iv) agrees that according to and subject to its terms the guaranty by such
Guarantors, as amended hereby, will continue in full force and effect to
guaranty the Obligations under the Loan Documents, as the same may be amended,
supplemented, or otherwise modified, and such other amounts in accordance with
the terms of the Article VIII of the Credit Agreement.
(b) The Loan Parties (i) are party to certain Security Documents securing and
supporting the Obligations, (ii) have reviewed this Agreement, (iii) waive any
defense arising by reason of any disability, lack of organizational authority or
power, or other defense of such Loan Party, and agrees that according to their
terms the Security Documents to which the applicable Loan Party is a party will
continue in full force and effect to secure the Obligations under the Loan
Documents, as the same may be amended, supplemented, or otherwise modified, and
(iv) acknowledge, represent, and warrant that the liens and security interests
created by the Security Documents are valid and subsisting and create a first
priority perfected security interest subject to Permitted Liens as amended
herein.
Section 5. Effect on Loan Documents; Acknowledgments.
(a) Except for the waiver of the Existing Default granted herein, the Credit
Agreement (including the guaranty set forth in Article VIII thereof) and the
other Loan Documents, as heretofore amended, remain in full force and effect as
originally executed, and nothing herein shall act as a waiver of any of the
Administrative Agent’s or Lenders’ rights under the Loan Documents, as amended.

 

-2-



--------------------------------------------------------------------------------



 



(b) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a Default
or Event of Default under other Loan Documents.
(c) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
Section 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.
Section 7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic transmission of an executed counterpart of this Amendment
shall be deemed to constitute due and sufficient delivery of such counterpart.
Section 9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
Section 11. Entire Agreement. This Agreement, the Credit Agreement, as modified
by this Agreement, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

-3-



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized representatives as of
the Effective Date.

            BORROWER:

WILLBROS UNITED STATES HOLDINGS, INC.
      By:   /s/ Peter Brink         Peter Brink        Vice President, Corporate
Development and Treasurer        GUARANTORS:

WILLBROS GROUP, INC.
INTEGRATED SERVICE COMPANY LLC
INTEGRATED SERVICE COMPANY OF OKLAHOMA INC.
CONSTRUCTION & TURNAROUND SERVICES, L.L.C.
CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA, INC.
WILLBROS ENGINEERS (U.S.), LLC
(f/k/a Willbros Engineers, Inc.).
WILLBROS GOVERNMENT SERVICES (U.S.), LLC
(f/k/a Willbros Government Services, Inc.)
WILLBROS GOVERNMENT HOLDINGS (U.S.), LLC
WILLBROS PROJECT SERVICES (U.S.), LLC
(f/k/a Willbros Project Services, Inc.)
WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC
WILLBROS CONSTRUCTION (U.S.), LLC
(f/k/a Willbros RPI, Inc.)
WINK ENGINEERING, LLC
(f/k/a Wink Companies, LLC)
      By:   /s/ Peter Brink         Name:   Peter Brink        Title:   Vice
President, Treasurer   

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ David Gurghigian         Name:   David Gurghigian        
Title:   Managing Director            By:   /s/ Michael D. Willis        
Name:   Michael D. Willis         Title:   Managing Director        LENDERS:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ David Gurghigian         Name:   David Gurghigian        
Title:   Managing Director            By:   /s/ Michael D. Willis        
Name:   Michael D. Willis         Title:   Managing Director   

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as a Lender
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President            By:   /s/ Vipul Dhadda         Name:   Vipul
Dhadda        Title:   Associate   

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
as a Lender
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director           By:   /s/ Irja R. Osta       Name:   Irja R. Osta  
    Title:   Associate Director  

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            NATIXIS
as a Lender
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Director            By:   /s/ Timothy L. Polvado         Name:  
Timothy L. Polvado        Title:   Senior Managing Director   

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            AMEGY BANK N.A.
as a Lender
      By:   /s/ C. Ross Bartley         Name:   C. Ross Bartley        Title:  
Senior Vice President   

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A.
as a Lender
      By:           Name:           Title:      

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
as a Lender
      By:   /s/ J. Frazell         Name:   J. Frazell        Title:   Director 
 

Signature Page to Waiver Agreement
Willbros United States Holdings, Inc.

 

 